Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from a judgment of the United States Customs Court.
Merchandise, consisting of silk bedspreads and silk fringes, imported together and designed to be attached and used together, was held to be entireties and assessed for duty by the collector at the port of New York at 90 per centum ad valorem as articles composed in part *44of “fringes” under paragraph 1430 of the Tariff Act of 1922, the pertinent part of which reads as follows:
Par. 1430. * * * edgings, trimmings, fringes, gimps, ornaments; braids, loom woven and ornamented in the process of weaving, or made by hand, or on any braid machine, knitting machine, or lace machine; and all fabrics and articles composed in any part, however small, of any of the foregoing fabrics or articles; all the foregoing, finished or unfinished (except materials and articles provided for in paragraphs 920, 1006, 1404, 1406, and 1424 of this Act), by whatever name known, and to whatever use applied, and whether or not named, described, or provided for elsewhere in this Act, when composed wholly or in chief value of yarns, threads, filaments, tinsel wire, lame, bullions, metal threads, beads, bugles, spangles, or products of cellulose provided for in paragraph 1213 of this Act, 90 per centum ad valorem; * * *
It is claimed by counsel for appellants that the imported merchandise is not dutiable as entireties; that the fringes are separately dutiable at 90 per centum ad valorem under paragraph 1430, sufra; and that the silk bedspreads are separately dutiable at only 60 per centum ad valorem as manufactures of silk under paragraph 1211 of the Tariff Act of 1922, which reads as follows:
Par. 1211. All manufactures of silk, or of which silk is the component material of chief value, not specially provided for, 60 per centum ad valorem.
It appears from the record that the bedspreads and fringes are designed by the foreign manufacturer to be attached and used together; that the importer was unable to purchase the bedspreads without the fringes; that the fringes accompanying the bedspreads were of the proper length and color to be used on them; that prior to the enactment of the Tariff Act of 1922 like spreads and fringes were attached by the foreign manufacturer and imported in that condition; that after the enactment of the Tariff Act of 1922 they were imported detached, as in the instant case, for the purpose of limiting the application of the 90 per centum ad valorem rate of duty, provided in paragraph 1430, to the imported fringes; that prior to 1925 like bedspreads were sold by the importer with fringe attached; that during and since the year 1925 the importer has sold approximately from 70 to 80 per centum of like imported bedspreads with fringe. attached and the balance without fringe; that occasionally the importer attached domestic fringe to such imported bedspreads; and that, although he sometimes sold the imported fringe separately, he had no knowledge as to the uses to which it was put.
Upon this record the court below, in an opinion by Tilson, Judge, held, on the authority of the pase of Altman & Co. v. United States, 13 Ct. Cust. Appls. 315, T. D. 41232, that the imported merchandise was properly assessed by the collector as entireties and, accordingly, overruled the protest.
It is contended by counsel for appellants that, due to the fact that the involved fringes were not labeled with words and figur es to *45indicate to which bedspreads they were to be attached and as the beadspreads and fringes were imported detached and were attached only in case the purchaser desired to purchase them as entireties, the involved articles were not entireties for customs purposes; that the bedspreads might be finished with edgings, domestic fringes, or other trimmings, instead of the involved fringes, and, when so finished, serve their intended purpose; that the imported fringes could be used for decorating and trimming other articles; and that, -when fringe is attached to a bedspread, each retains its identity and performs its separate function.
The involved fringes were made in proper lengths, matched as to color, and designed to be used with the imported spreads. There is no testimony in the record that they could be used in their imported condition for any other purpose. Furthermore, as imported, the bedspreads were in an unfinished condition. They were designed to be finished by attaching the silk fringes thereto, and, when attached, the fringes are essential parts of the bedspreads and are no longer fitted for any other purpose. Neither a bedspread nor a fringe designed to be used thereon is complete without the other, and, when united, they merge to form a new article. We are of opinion, therefore, that the merchandise was properly assessed as entireties. Altman & Co. v. United States, supra; United States v. N. S. Meyer (Inc.), 18 C. C. P. A. (Customs) 201, T. D. 44381.
The judgment is affirmed.